United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4135
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
     v.                                  * On remand from the Supreme
                                         * Court of the United States.
Clint L. Ball,                           *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                             Submitted: August 14, 2009
                                Filed: September 14, 2009
                                  ___________

Before BYE, RILEY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       This case is before us on remand from the Supreme Court of the United States.
See Ball v. United States, 556 U.S. ___, 129 S. Ct. 2049 (April 27, 2009). The
Supreme Court granted certiorari, vacated this court’s judgment in United States v.
Ball, 499 F.3d 890 (8th Cir. 2007), and remanded the case for further consideration in
light of Gall v. United States, 552 U.S. 38 (2007).

       Having reviewed Clint Ball’s sentence, we conclude the sentence does not run
afoul of Gall. However, after our initial ruling in this case, the Supreme Court issued
an opinion in Arizona v. Gant, 556 U.S. ___, 129 S. Ct. 1710 (April 21, 2009), which
may be relevant to the issues here. Therefore, without vacating the district court’s
judgment, we remand for the district court to analyze the suppression issues in light of
Gant, and for a further evidentiary hearing, if the district court deems such a hearing
is necessary.
                        ______________________________




                                          -2-